Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-12 are pending.
Response to Arguments
Applicant’s arguments with respect to independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically the amendments substantially change the scope of the claimed subject matter and necessitate new grounds of rejection with new citations of prior art.
	Rejections for similar independent and dependent claims are revised and/or maintained accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 12 rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2019/0387550) in view of Rathonyi et al. (US 2018/0249511) in view of Son (US 2019/0037559).
For claim 1, Pan teaches: A method performed by a user equipment (UE) for a random access procedure in a wireless communication system (see at least Abstract and fig. 1, UE and BS comprising processor/memory may perform random access procedure), the method comprising:
receiving a system information block (SIB) from a base station, wherein the SIB includes time division duplex (TDD) uplink-downlink configuration information for a serving cell of the UE and information on uplink subcarrier spacing (SCS) supported in the serving cell (see at least 0138, minimum system information may comprise system information block e.g. SIB1/2 including UL/DL configuration of TDD, random access parameters, numerology (0196, may be subcarrier spacing), etc.);
transmitting a first message to the base station based on the TDD uplink-downlink configuration information and the uplink SCS of the SIB, the first message being a random access preamble (see at least 0191, 0196, UE may transmit preamble according to SIB configuration, thus sending a first message uplink according to configured UL/DL timing and numerology/subcarrier spacing parameters);
receiving a second message from the base station, the second message being a response to the first message (see at least 0144, RAR (second message) may be sent in response to preamble).
Pan does not explicitly teach: transmitting a third message to the base station using a carrier different from a carrier used to transmit the first message.  Rathonyi from an analogous art teaches (see at least 0051, Msg3 transmissions sent after Msg2 may be configured to be on the same or different UL carrier as Msg1).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Rathonyi to the system of Pan, so a Msg3 (third message) is transmitted in response to Msg2, and on a different UL carrier than the carrier for the Msg1/preamble transmission, as suggested by Rathonyi.  The motivation would have been to enhance Msg1-5 random access by implementing flexible UL/DL transmission on a variety of anchor/non-anchor carriers (Rathonyi 0050-0052).
Rathonyi further teaches: …the second message for resource allocation of the third message (see at least 0008, RAR may schedule UL resources for third message) but not explicitly: wherein a size of the second message…is determined differently based on the uplink SCS.  Son from an analogous art teaches (see at least 0125, actual RAR length may be determined by SCS of the serving cell e.g. default SCS for initial access (0034, SCS is mapped to numerology)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Rathonyi, Son to the system of Pan, so RAR (second message) schedules resources for Msg3, and RAR size is determined based on the configured numerology/SCS, as suggested by Son.  The motivation would have been to enhance random access procedure by appropriately sizing RAR and window length according to SCS (Son 0034, 0125-0127).
For claim 2, Pan, Rathonyi, Son teach claim 1, Pan further teaches: further comprising: before transmitting the first message, receiving downlink control information (DCI) from the base station through a physical downlink control channel (PDCCH) (see at least 0117, 0004, UE may receive SIB configuration information via PDCCH).
For claim 3, Pan, Rathonyi, Son teach claim 2, Rathonyi further teaches: wherein the carrier to transmit the third message is configured by the DCI or the second message (see at least 0051, carrier used for Msg3 may be configured via RA configuration e.g. SIB2 or part of Msg2 (second message)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Rathonyi to the system of claim 2, so Msg3 carrier is configured in SIB (received via DCI as taught by Pan) or in Msg2/RAR, as suggested by Rathonyi.  The motivation would have been to enhance random access by implementing and configuring flexible UL/DL transmission on a variety of anchor/non-anchor carriers (Rathonyi 0050-0052).
For claim 4, Pan, Rathonyi, Son teach claim 1, Rathonyi further teaches: wherein the carrier to transmit the third message is configured by the SIB (see at least 0051, Msg3 carrier may be configured as part of broadcasted RA configuration in system information e.g. SIB2).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Rathonyi to the system of claim 1, so Msg3 carrier is configured in SIB, as suggested by Rathonyi.  The motivation would have been to enhance random access by implementing flexible UL/DL transmission on a variety of configurable carriers (Rathonyi 0050-0052).
For claim 5, Pan, Rathonyi, Son teach claim 2, Rathonyi further teaches: wherein the SIB includes information for resources where the third message is transmittable, and wherein the carrier to transmit the third message is determined by the DCI or the second message, based on the information for resources where the third message is transmittable (see at least 0051, carrier used for Msg3 may be configured via RA configuration e.g. SIB2 or part of Msg2 (second message), thus SIB comprises indication of a carrier/resource on which Msg3 is transmittable).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Rathonyi to the system of claim 2, so the Msg3 carrier comprises a usable/transmittable resource configured in SIB (received via DCI as taught by Pan) or in Msg2/RAR, as suggested by Rathonyi.  The motivation would have been to enhance random access by implementing and configuring flexible UL/DL transmission on a variety of anchor/non-anchor carriers (Rathonyi 0050-0052).
Claim 7 recites an apparatus substantially similar to the method of claim 1 and is rejected under similar reasoning.
Claim 8 recites an apparatus substantially similar to the method of claim 2 and is rejected under similar reasoning.
Claim 9 recites an apparatus substantially similar to the method of claim 3 and is rejected under similar reasoning.
Claim 10 recites an apparatus substantially similar to the method of claim 4 and is rejected under similar reasoning.
For claim 11, Pan teaches: A method performed by a base station for a random access procedure in a wireless communication system (see at least Abstract and fig. 1, UE and BS comprising processor/memory may perform random access procedure), the method comprising:
transmitting a system information block (SIB) to a user equipment (UE), wherein the SIB includes time division duplex (TDD) uplink-downlink configuration information for a serving cell of the UE and information on uplink subcarrier spacing (SCS) supported in the serving cell (see at least 0138, minimum system information may comprise system information block e.g. SIB1/2 including UL/DL configuration of TDD, random access parameters, numerology (0196, may be subcarrier spacing), etc.);
receiving a first message from the UE based on the TDD uplink-downlink configuration information and the uplink SCS of the SIB, the first message being a random access preamble (see at least 0191, 0196, UE may transmit preamble according to SIB configuration, thus sending a first message uplink according to configured UL/DL timing and numerology/subcarrier spacing parameters);
transmitting a second message to the UE, the second message being a response to the first message (see at least 0144, RAR (second message) may be sent in response to preamble).
Pan does not explicitly teach: receiving a third message from the UE using a carrier different from a carrier used to receive the first message.  Rathonyi from an analogous art teaches (see at least 0051, Msg3 transmissions sent after Msg2 may be configured to be on the same or different UL carrier as Msg1).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Rathonyi to the system of Pan, so a Msg3 (third message) is transmitted in response to Msg2, and on a different UL carrier than the carrier for the Msg1/preamble transmission, as suggested by Rathonyi.  The motivation would have been to enhance Msg1-5 random access by implementing flexible UL/DL transmission on a variety of anchor/non-anchor carriers (Rathonyi 0050-0052).
Rathonyi further teaches: …the second message for resource allocation of the third message (see at least 0008, RAR may schedule UL resources for third message) but not explicitly: wherein a size of the second message…is determined differently based on the uplink SCS.  Son from an analogous art teaches (see at least 0125, actual RAR length may be determined by SCS of the serving cell e.g. default SCS for initial access (0034, SCS is mapped to numerology)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Rathonyi, Son to the system of Pan, so RAR (second message) schedules resources for Msg3, and RAR size is determined based on the configured numerology/SCS, as suggested by Son.  The motivation would have been to enhance random access procedure by appropriately sizing RAR and window length according to SCS (Son 0034, 0125-0127).
Claim 12 recites an apparatus substantially similar to the method of claim 11 and is rejected under similar reasoning.

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2019/0387550) in view of Rathonyi et al. (US 2018/0249511) in view of Son (US 2019/0037559) in view of Xiao et al. (US 2019/0223212).
For claim 6, Pan, Rathonyi, Son teach claim 2, Rathonyi further teaches: wherein the PDCCH is for unicast transmission (see at least 0041, NPDCCH may be unicast transmission) and configuring non-anchor carrier for Msg3 (see at least 0051), but not explicitly: and wherein, based on transmission of the first message being triggered by the DCI, the third message is transmitted using a carrier used for uplink unicast.  Xiao from an analogous art teaches (see at least 0004; non-anchor carrier may be used for unicast; 0081 and 0206, an anchor or non-anchor carrier used for unicast may support random access transmissions including Msg3.  See at least 0079, DCI may be comprised in PDCCH order for UE to execute RA).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Rathonyi and Xiao to the system of claim 2, so PDCCH is unicast (as suggested by Rathonyi) and Msg3 is sent via a unicast UL carrier e.g. non-anchor carrier, after RA triggered by PDCCH order, as suggested by Rathonyi and Xiao.  The motivation would have been to enhance random access by implementing and configuring flexible UL/DL transmission on a variety of configurable carriers including unicast (Rathonyi 0041, Xiao 0004, 0081).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467